Citation Nr: 0626416	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to an increased rating for synovitis, right 
knee, with chondromalacia of the patella, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran currently has Level I hearing in his right 
ear and Level I hearing in his left ear; puretone thresholds 
in either ear at 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more; puretone threshold in either ear is not 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

2.  The veteran has full range of motion of the right knee on 
flexion and extension; he has pain on extension; he does not 
exhibit the functional equivalent of extension limited to 15 
degrees or flexion limited to 30 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, Part 4, 
Diagnostic Code 6100 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for synovitis, right knee, with chondromalacia of the 
patella are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 
5020 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA medical treatment records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in April 2004 and 
April 2005.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
Although the veteran's representative requests that the case 
be remanded to the RO because the April 2004 joints examiner 
did have the veteran's claims folder for review, the Board 
finds that the April 2004 VA examination report (as well as 
the April 2005 VA examination report at which time the 
examiner did review the claims folder) is thorough and 
supported by the record including VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the disability ratings at issue here 
for the claimant's service-connected disabilities and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.




Bilateral Hearing Loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
The schedule provides a table (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  
Testing for hearing loss is conducted by a state-licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CNC).  

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  (Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.)

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In written, the veteran contends that his hearing has 
worsened.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, as lay 
persons, he has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent, at least as to the measurable level of 
hearing loss that must be provided by the appropriate testing 
for VA rating purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In other words, even though the veteran is 
competent to report that he has difficulty hearing, he is not 
competent to state the level of hearing loss at the specific 
decibel levels required for evaluation under the VA Rating 
Schedule.

The veteran was afforded a VA audiological examination in 
April 2004, which showed puretone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
70
70
LEFT

15
60
60
60

There was speech recognition of 96 percent in the right ear 
and 96 percent in the left ear.  

The Board notes that the VA examiner also provided the 
decibel readings for 500 Hertz, but that it not necessary for 
calculating the average since it is not pertinent for rating 
the veteran.  See 38 C.F.R. § 4.86(a).  

In viewing 1000, 2000, 3000, and 4000 Hertz, the puretone 
threshold average in the right ear was  42.50.  The puretone 
threshold average in the left ear was 48.75.  The VA examiner 
indicated that the veteran had normal to severe sensorineural 
hearing loss in the right ear and normal to moderately severe 
sensorineural hearing loss in the left ear.  

In May 2004, the veteran was seen for a hearing aid 
evaluation.  

In April 2005, the veteran was afforded another VA 
audiological examination in April 2004, which showed puretone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
15
70
70
LEFT

10
60
60
55

There was speech recognition of 100 percent in the right ear 
and 96 percent in the left ear.  

The Board notes that the VA examiner also provided the 
decibel readings for 500 Hertz, but that it not necessary for 
calculating the average since it is not pertinent for rating 
the veteran.  See 38 C.F.R. § 4.86(a).  

In viewing 1000, 2000, 3000, and 4000 Hertz, the puretone 
threshold average in the right ear was 40.  The puretone 
threshold average in the left ear was 46.25.  The VA examiner 
indicated that the veteran had severe sensorineural hearing 
loss in the right ear and moderately severe sensorineural 
hearing loss in the left ear.  

Under the rating criteria, each examination's results 
constitute Level I hearing on the right and Level I hearing 
on the left.  When combined, the result is a non-compensable 
or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

The objective evidence does not support a compensable 
schedular evaluation based on the current level of impairment 
for hearing loss.  The Board is bound in its decision by 
application of the rating schedule to the reported test 
results.  The preponderance of the evidence is against the 
claim for a compensable evaluation for the veteran's hearing 
loss disability.  Thus, the benefit sought on appeal must be 
denied.  


Right Knee

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In February 2004, a claim for an increased rating was 
received.  In April 2004, the veteran was afforded a VA 
examination in conjunction with his claim.  At that time, the 
veteran reported daily pain and nightly pain.  He reported 
that he slept with a pillow between his legs.  When the pain 
would get severe, it was sharp and stabbing in nature and 
lasted 5 to 10 minutes.  Climbing stairs aggravated the pain.  
He related that he could not run at all.  When he would get 
up from a chair, he would pull himself up with his arm.  His 
pain ranged from a 3 to a 10, on a scale from 1 to 10, with 
10 being the worst.  The veteran indicated that he used Ben-
Gay and Motrin for relief.  The veteran did not use assistive 
devices.  He reported that it did not interfere with work.  
The veteran related that he could not walk fast.  He stated 
that it was never incapacitating.  There was no weakness, 
fatigue or incoordination.  He indicated that his knee was 
stable and he had not fallen.  Physical examination revealed 
no swelling or tenderness on palpation.  His range of motion 
was full and without pain, however, there was some mild 
discomfort on extension.  Anterior and posterior cruciate 
ligaments were stable.  Medial and lateral menisci were 
stable.  Deep tendon reflexes were 2+ and equal.  There was 
good strength and sensation to pinprick.  There was negative 
foot drop and there was no atrophy.  Gait was normal.  Motor 
skills were normal.  Knee was stable.  The diagnosis was 
history of synovitis of the right knee with chondromalacia of 
the patella with knee pain.  X-rays confirmed faint 
chondromalacia.  

The veteran's synovitis of the right knee with chondromalacia 
of the patella is rated under Diagnostic Code 5020.  
Diagnostic Code 5020 provides that synovitis will be rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).

Specifically, Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Id.  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

In this case, the veteran does not have arthritis of the 
right knee.  Further, he does not have instability nor 
subluxation of the right knee.  As such, a separate rating on 
that basis is not warranted.  

With regard to range of motion, the veteran has no limitation 
of motion on flexion or extension.  Examination revealed no 
painful motion, but some discomfort was noted on extension.  
The veteran has reported pain and is competent to do so.  The 
Board accepts that this discomfort represents pain on 
extension.  The veteran has been assigned a 10 percent rating 
based on painful motion.  However, the veteran does not meet 
the criteria for a 20 percent rating.  He has full range of 
motion.  He does not exhibit the Deluca criteria, but for 
complaints of pain.  He does not exhibit the functional 
equivalent of extension limited to 15 degrees or flexion 
limited to 30 degrees.  As such, a higher rating based on 
limitation of flexion or extension is not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  

An increased rating for synovitis, right knee, with 
chondromalacia of the patella, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


